Citation Nr: 1315981	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  11-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected psoriasis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected psoriasis.

3.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected psoriasis.

4.  Entitlement to service connection for an endocrine system disability, to include as secondary to service-connected psoriasis.

5.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected psoriasis.

6.  Entitlement to an increased rating for psoriasis, currently rated 30 percent disabling.
 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to January 1954.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO denied entitlement to service connection for Type II diabetes, ocular cataracts with floaters, pigment dispersion glaucoma, hypertension, coronary artery disease, and an endocrine system dysfunction (to include pituitary gland dysfunction and pineal gland dysfunction).  The RO also denied entitlement to a rating in excess of 10 percent for psoriasis.  

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.  

The Board remanded these matters in July 2011 and December 2012 for additional development.

In September 2012, the Appeals Management Center (AMC) granted an increased 30 percent rating for psoriasis, effective May 12, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disabling rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

In a July 2008 statement and during the August 2010 hearing, the Veteran raised the issues of entitlement to service connection for a bilateral hip disability and a psychiatric disability, both to include as secondary to service-connected psoriasis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral eye disability and entitlement to an increased rating for psoriasis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that diabetes mellitus had its onset in service, manifested to a compensable degree within one year following service discharge, or is proximately due to or aggravated by the service-connected psoriasis.

2.  The preponderance of the evidence is against a finding that hypertension had its onset in service, manifested to a compensable degree within one year following service discharge, or is proximately due to or aggravated by the service-connected psoriasis.

3.  The preponderance of the evidence is against a finding that a cardiac disability had its onset in service, manifested to a compensable degree within one year following service discharge, or is proximately due to or aggravated by the service-connected psoriasis.

4.  The preponderance of the evidence is against a finding that an endocrine system disability had its onset in service, manifested to a compensable degree within one year following service discharge, or is proximately due to or aggravated by the service-connected psoriasis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

2.  The criteria for service connection for hypertension, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for service connection for a cardiac disability, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).  

4.  The criteria for service connection for an endocrine system disability, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if:  1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

By letter dated June 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the June 2008 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certificate of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  It appears as though some of the Veteran's STRs may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the records were in possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran has also been afforded VA examinations in April 2009, May 2009, September 2011, and December 2012.  These examinations addressed the nature and etiology of his claimed disorders with the examiners providing etiology opinions based upon a claims file review and consideration of the Veteran's reported medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303(a). Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R.         § 3.303(d).

Certain chronic diseases (including diabetes mellitus, endocrinopathies, and hypertension) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice.  38 U.S.C.A.            §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Factual Background

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he developed diabetes, hypertension, a cardiac disability (to include coronary artery disease) and an endocrine system disability (to include hypogonadism and hypothyroidism) as a result of exposure to non-ionizing radiation in service from radars or, in the alternative, that they are related to his service-connected psoriasis.  As to the Veteran's claim that the above disorders resulted from radiation exposure, the Board notes that the Veteran has claimed that the radiation exposure resulted from micro/radio waves. The Board observes that the provisions of 38 C.F.R. § 3.311 refer to "ionizing" radiation, and the Court has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984.

Available service treatment records reflect that during the Veteran's January 1954 separation examination, only psoriasis was noted.  No other complaints, treatment, or diagnoses were identified.

Postservice VA treatment records from many years after service reflect  treatment for diabetes, hypertension, hypothyroidism, hypogonadism, and heart disease.  Private treatment records also reflect continued treatment for diabetes, hypertension, coronary artery disease, hypogonadism, and hypothyroidism.  April 2004 diagnostic imaging revealed a normal pituitary gland.  A March 2006 record noted that a May 2003 exercise tolerance test was positive for ischemia.  Private records dated from 2006 to 2008 indicate that the Veteran has Type II diabetes which is obesity-related.  

The Veteran testified at a hearing before a DRO in August 2010.  The Veteran primarily testified as to his psoriasis; however, he did state that the type of radiation he was exposed to affected his autoimmune system and affected basically every system of his body.  He testified that postservice, he has had no exposure to radiation.

Also in August 2010, the Veteran submitted a statement from B.M., a representative from the National Psoriasis Foundation.  She stated that research has shown that psoriasis is associated with cardiovascular disease, hypertension, diabetes, among other things.

On September 2011 VA examination, the examiner noted diagnoses of psoriasis, diabetes mellitus type II, hypertension, ischemic heart disease/coronary artery disease, and endocrine dysfunction (including hypothyroidism and hypogonadism).  The examiner found insufficient evidence to warrant a diagnosis of any dysfunction of the pituitary gland or the associated hypothalamus.  The examiner opined that the Veteran's current diabetes mellitus, hypertension, coronary artery disease, and endocrine system dysfunction are less likely as not related to the Veteran's period of active service to include as a result of radio/microwave radiation exposure.  The examiner also opined that the Veteran's above diagnosed conditions were less likely as not caused by or a result of his service-connected psoriasis.  Because the examiner did not discuss these conditions in terms of causing or worsening any of the conditions, specifically in terms of aggravation, this examination was deemed inadequate and the Board remanded for a new examination and opinion.

The Veteran received another VA examination on December 2012.  The examination report noted diagnoses of coronary artery disease since 2003, hypertension since approximately 1998, hypogonadism since approximately 2001, diabetes since approximately 2001, and hypothyroidism since 2005.  Regarding the endocrine system, the examiner noted that the only diagnosed endocrine system conditions are primary hypogonadism, primary hypothyroidism, and diabetes mellitus type II.  He stated that there is insufficient evidence to warrant a diagnosis of any dysfunction of the pituitary gland or the associated hypothalamus.  

The examiner opined that it is less likely as not that the Veteran's diabetes, hypertension, cardiac disability, and endocrine disability had its onset in service, had its onset in the year immediately following service, are related to non-ionizing radiation from radars in service, or are otherwise related to a disease or injury in service.  The examiner stated that there is no evidence in the record that these claimed disabilities were evaluated, diagnosed, or treated during the Veteran's time in service, or within one year following separation from service.  The examiner did state that he concedes the Veteran likely had higher than average exposure to non-ionizing microwave type radiation; however, he stated that he has found nothing on repeat research of the medical literature which would suggest a link between exposure to such radiation and the Veteran's claimed disabilities.  He explained that although there is considerable research regarding the potential effects of microwave radiation on various body systems, none of this has reached the point of establishing any clear-cut cause and effect or aggravating effects on any known medical condition.  As in his September 2011 opinion, the examiner again stated that most of the reports in the medical literature, along with those provided by the Veteran, are either anecdotal in nature or involve various animal studies.  The examiner then stated that exposure to microwave radiation is not listed as a cause or aggravating factor for diabetes on either the American Diabetes Association web site or National Institute of Health Information regarding risks and causes of diabetes.  He stated that the National Heart, Lung, and Blood Institute makes no mention of electromagnetic radiation energy as a risk factor for psoriasis, heart disease, or diabetes.  In addition, he noted that the OSHA web site indicates in regard to radio frequency radiation that research is continuing regarding the potential risks of exposure, but that no firm conclusions have ever been reached.  The examiner pointed out that there are no specific OSHA standards for radio frequency and microwave radiation exposure or regulations in the American workplace.  Given this information, the examiner stated that he could not find that the Veteran's medical conditions were caused by, a result of, or aggravated by his in-service exposure to microwave radar radiation.  He also noted that there is no evidence that the Veteran was exposed to or at risk of exposure to true ionizing radiation while in service.

Regarding the Veteran's claim that his medical conditions are secondary to his service-connected psoriasis, the examiner found this less likely than a 50 percent probability.  He stated that a repeat search of the medical literature does not reveal any new information that would cause him to change or otherwise modify his rationale given in the September 2011 examination.  Following the September 2011 examination, the examiner found that while it may well be likely true that psoriasis, type II diabetes, other endocrinopathies, and coronary disease have various immune dysfunctions that may contribute to their etiology and development, there is insufficient evidence in the medical literature to suggest that all of these conditions are due to a common immunologic process.  As such, he stated that it would not be possible given the current state of scientific knowledge to state that the Veteran's psoriasis is the cause of or resulted in his diagnosed coronary disease, type II diabetes, hypertension, hypothyroidism or hypogonadism.  The examiner noted that comorbidities and associations do not necessarily imply a cause and effect relationship.

As for aggravation by the Veteran's service-connected psoriasis, the examiner again found this less likely than not.  He stated that there is no evidence of aggravation or worsening of diabetes over time, as oral agents were discontinued recently since the Veteran's diabetes has been controlled with continued diet and intentional weight loss.  Further, the examiner noted that since diagnosis, the Veteran has not developed any diabetic complications such as neuropathy, retinopathy, peripheral vascular disease or other problems attributed to his type II diabetes.  Similarly, the examiner found that hypertension, coronary artery disease, and endocrine disorders had not worsened over time or otherwise been aggravated.  The examiner noted that the Veteran's hypertension has remained well-controlled and stable on his current medical therapy and that there are no symptoms attributed to hypertension (or evidence on the December 2012 examination of any hypertensive complications).  As for coronary artery disease, the examiner noted that since diagnosis, the Veteran has not developed any progressive symptoms or complication of his coronary artery disease.  Further, there has been no requirement for revascularization procedures and no evidence of myocardial infarction.  The examiner stated that this condition has remained stable over time on his current medical therapy.  And finally, with respect to endocrine disorders, the examiner stated that the Veteran's hypogonadism is currently well-controlled and asymptomatic on testosterone replacement therapy; there are no current symptoms and no current complications.  The examiner also stated that the Veteran's hypothyroidism is being controlled with thyroid hormone replacement therapy, and that there is no evidence on this examination of any worsening over time or development of any symptoms or complications of hypothyroidism over time.

The Veteran also submitted several articles regarding psoriasis and its link to other disorders, including diabetes, hypertension, and cardiovascular disease, in addition to lay statements regarding his radiation exposure and his belief that the exposure affected his overall health.  In May 2007, August 2008, and September 2008, the Veteran submitted buddy statements attesting to the Veteran's duty at the Radar site in Japan and his exposure to radiation.

Analysis

It is not in dispute that the Veteran suffers from diabetes, hypertension, coronary artery disease, and an endocrine system disability (to include hypogonadism and hypothyroidism).  However, these conditions were not noted in the Veterans STRs (to include on service separation examination), or in the Veteran's first postservice year.  Hence, service connection for such disease on the basis that it became manifest in service and has persisted, or on a presumptive basis as a chronic disease, is not warranted.

What remains for consideration is whether or not these conditions may somehow otherwise be related to the Veteran's service.  That is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir, 2007).  Here, the Board acknowledges the Veteran's contentions attributing the above conditions to service (specifically as caused by exposure to non-ionizing radiation or by his service-connected psoriasis).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the cause of diabetes, hypertension, coronary artery disease, and an endocrine system disability (all complex disease processes) falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer)."  

The Veteran has also not presented any competent (medical opinion/textual) evidence in support of his claim.  While the Board acknowledges the many articles and research submitted by the Veteran, the Board notes that none of these articles have attributed (more than speculation) the above medical conditions as caused by non-ionizing radiation or psoriasis.  Further, the medical evidence of record (the December 2012 VA examination report) considers these articles when opining that the Veteran's current diagnosed disabilities are not as due to or aggravated by service (to include as due to exposure to non-ionizing radiation or his service-connected psoriasis).  Here, the examiner noted a review of the claims file and the Veteran's medical history.  He cited to the factual evidence, including that there was no evidence of these medical conditions being noted/treated in service and that these conditions were not diagnosed until many years (over 40 years) after service.  Further, the examiner noted a review of the medical literature (both from his own research and the literature submitted by the Veteran) and he stated that this literature established no link between non-ionizing radiation and the Veteran's medical conditions.  Regarding the Veteran's service-connected psoriasis, the examiner found insufficient evidence in the medical literature to suggest that all of these conditions are due to a common immunologic process (as the Veteran has claimed).  Thus, the examiner indicated that given the current scientific knowledge on this point, he could not find that psoriasis was the cause of or resulted in the Veteran's medical condition.  Further, the examiner noted that the Veteran's diabetes, hypertension, coronary artery disease, and endocrine disorders are all currently stable and controlled, and that there was no evidence on examination of any worsening or aggravation of these conditions.  Because the examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Because there is no competent evidence to the contrary, it is persuasive.

Thus, the preponderance of the evidence is against the claim of service connection for diabetes mellitus, hypertension, coronary artery disease, and an endocrine system disability.  Therefore, the appeal in these matters must be denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.

Service connection for an endocrine system disability is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2012).

Regarding the Veteran's claim for service connection for a bilateral eye disability, the Veteran was afforded a VA examination in December 2012.  The examiner diagnosed pigmentary glaucoma since 2003, pseudophakia since 2005, and macular degeneration since 2010.  He opined that these conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In explanation, the examiner stated that the Veteran has no eye conditions that were diagnosed since May 2008.  However, the examiner noted that the Veteran "does have a history of cataracts, which, may [have] had an earlier onset due to non-ionizing radiation.  He is now pseudophakic OU, and is 20/20 with glasses at distance and near."  This opinion appears conflicting as the examiner seems to both opine as to no nexus between the Veteran's eye disability and service, but then states that his currently diagnosed cataracts may be related to in-service exposure to non-ionizing radiation.  Thus, an addendum opinion is warranted.  See Barr, 21 Vet. App. at 311 ([O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.").

Regarding the Veteran's claim for an increased rating for service-connected psoriasis, the Board notes that following a December 2012 Board remand requesting an examination for psoriasis due to complaints of worsening, an examination was not conducted because the Veteran did not experience a flare-up.  Without a current evaluation to assess the severity of the Veteran's psoriasis, a decision regarding an increased rating cannot be made.  Thus, the Board finds that a new examination is warranted, even in the absence of a flare-up.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should ask the VA examiner who conducted the December 2012 VA bilateral eye disability examination (or if he/she is no longer available, a suitable replacement) to prepare an addendum to the VA medical opinion that addressed the Veteran's claimed bilateral eye disability.  The Veteran's VA claims folder, to include this remand, must be made available to the examiner for review.  The examiner should provide a rationale for all conclusions.  Specifically, the examiner should provide an opinion on the following:

Is it at least as likely as not (50 percent probability or greater) that any current bilateral eye disability (any eye disability diagnosed since May 2008) had its onset in service, is related to the Veteran's exposure to non-ionizing radiation from radar in service, or is otherwise related to a disease or injury in service?  Specifically, the examiner should make clear whether or not the Veteran's cataracts are at least as likely as not related to the Veteran's exposure to non-ionizing radiation.

If the VA examiner determines that he/she is unable to provide the requested medical opinion without resort to speculation, the examiner should indicate this in the report.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.

2.  The RO should schedule a VA examination to evaluate the severity of the Veteran's service-connected psoriasis.  The Board notes that this examination does not need to be scheduled when the Veteran is experiencing a flare-up; however, every effort should be made to do so.  All such efforts should be documented in the claims file.  Additionally, the claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected psoriasis (including during any periods of flare up if the examination is not conducted during such a period).  The examiner should also note any systemic therapy that has been provided for the Veteran's service-connected psoriasis during the past 12 month period and the frequency and duration of any such treatment.

The examiner should note whether the Veteran experiences flare-ups of his service-connected psoriasis and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare-ups occur or whether they are intermittent/unpredictable.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The RO should then readjudicate the claims for entitlement to service connection and for entitlement to an increased rating.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


